UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Amendment No. 2) Under the Securities Exchange Act of 1934 FORTRESS INVESTMENT GROUP LLC (Name of Issuer) Class A Shares (Title of Class of Securities) 34958B106 (CUSIP Number) Takumi Kitamura President and Secretary Nomura Investment Managers U.S.A., Inc. c/o Nomura Holdings, Inc. 1−9−1, Nihonbashi Chuo−ku Tokyo 103−8011, Japan +81−3−52551000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 13, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D and is filing this schedule because of Sections 240.13d1(e), 240.13d1(f) or 240.13d1(g), check the following boxx. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 34958B106 SCHEDULE 13D Page2 of 4 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Nomura Investment Managers U.S.A., Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON CO . CUSIP No. 34958B106 SCHEDULE 13D Page3 of 4 This Amendment No. 2 to Schedule 13D is being filed by Nomura Investment Managers U.S.A., Inc. (“NIM”, or the “Reporting Person”) to amend the Schedule 13D filed on May 29, 2009 (as amended on April 3, 2013, this “Schedule 13D”) with respect to the shares of Class A Common Stock, no par value per share (the “Class A Shares”), of Fortress Investment Group LLC (the “Issuer”). Item 4. Purpose of Transaction. Item 4 is hereby amended and restated as follows: On February 13, 2014, NIM sold 47,647,557 Class A Shares theretofore beneficially owned by NIM to Fortress Operating Entity I LP (“FOE I”), 25,000 Class A Shares theretofore beneficially owned by NIM to FOEII (New) LP (“FOE II”), and 12,895,718 Class A Shares theretofore beneficially owned by NIM to Principal Holdings I LP (“PH”), pursuant to a Purchase Agreement, dated as of February 13, 2014 (the “Purchase Agreement”) by and among FOE I, FOE II, PH and NIM.FOE I, FOE II and PH are each affiliates of the Issuer.As a result of the disposition of such Class A Shares by NIM pursuant to the Purchase Agreement, NIM no longer beneficially owns any Class A Shares.This Amendment No. 2 is the final amendment to this Schedule 13D and constitutes an exit filing.A copy of the Purchase Agreement is filed as an exhibit hereto and is incorporated by reference herein. Item 5. Interest in Securities of Issuer. Item 5 is hereby amended and restated as follows: (a) NIM no longer has any beneficial ownership of any Class A Shares. (b) NIM has no sole or shared power over any Class A Shares. (c) NIM has effected the following transactions in the past sixty (60) days: Date of Transaction Number of Shares Sold
